Exhibit 10.2

 

Execution Copy

 

AMENDMENT NO. 4 TO THE

Collaboration and License Agreement

 

This Amendment No. 4 to the Collaboration and License Agreement (this “Fourth
Amendment”) is effective as of May 26, 2017 (the “Fourth Amendment Effective
Date”) by and between ImmunoGen, Inc., a Massachusetts corporation with a
principal office at 830 Winter Street, Waltham, Massachusetts 02451
(“ImmunoGen”), and sanofi-aventis U. S. LLC, a Delaware limited liability
company with a offices at 55 Corporate Drive, Bridgewater, NJ 08807
(“Sanofi”).  Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Collaboration and License Agreement
(the “Agreement”) dated as of July 30, 2003 (the “Agreement Effective Date”) by
and between ImmunoGen and Aventis Pharmaceuticals, Inc. (“Aventis”), as amended
August 31, 2006, October 11, 2007 and August 31, 2008.

 

WHEREAS, on the Agreement Effective Date, ImmunoGen and Aventis, the
predecessor-in-interest to Sanofi, entered into the Agreement for the purpose of
collaborating on the identification and validation of targets for use in the
discovery of antibodies and antibody-drug conjugates in the Collaborative Focus
Area and in the development and commercialization of such antibodies and
antibody-drug conjugates; and

 

WHEREAS, the Parties hereto desire to amend the Agreement as set forth herein
and to set forth certain additional terms applicable to the Agreement, as so
amended; and

 

WHEREAS, the Parties are entering into a first amendment of even date herewith
to that certain License Agreement dated as of December 16, 2013 by and between
ImmunoGen and Sanofi (the “12/16/2013 License Agreement”), providing for, among
other things, an exclusive (even as to ImmunoGen and its Affiliates), worldwide,
fully paid up, royalty-free, perpetual, irrevocable license, with the right to
grant sublicenses in multiple tiers, under certain of ImmunoGen’s intellectual
property to research, develop, and commercialize Licensed Products (as defined
in the 12/16/2013 License Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the Parties hereto, intending to be
legally bound, hereby agree as follows:

 

1.Amendments to Agreement.

 

(a)The following articles and sections of the Agreement are hereby deleted in
their entirety: Articles 6, and 13, and Sections 2.14, 2.15, 3.3, 3.5.1, 3.6,
3.7, 3.8.1, 3.8.2, 3.8.3, 3.8.4, 4.1.2, 4.1.3, 4.2, 4.3, 4.5, 5.3, 7.1.6, 7.1.8,
7.2.3, 8.1, 8.2, 8.3, 8.4, 10.8.2, 10.8.3, 10.8.4, 12.1.2, 12.2.2, 12.2.3,
12.2.4, 12.2.5, 12.2.6, 12.2.7, 12.3, and 15.6.

 

(b)Section 1.10 of the Agreement is hereby amended by deleting the last sentence
thereof in its entirety.

 



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

 

--------------------------------------------------------------------------------

 



(c)Section 1.20 of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

“1.20  “Collaboration Product” means each of (a) isatuximab (SAR650984), an
unconjugated anti-CD38 Antibody, (b) SAR408701, an anti-CEACAM5 TAP Antibody
conjugated to DM4, (c) SAR566658, an anti-CA6 TAP Antibody conjugated to DM4,
and (d) [***].  The Targets to which the Collaboration Products are directed are
referred to in this Agreement as the “Collaboration Targets.” For purposes of
clarity, any product other than the foregoing compounds (i) comprising the
Antibody incorporated into any of the foregoing compounds, either conjugated or
unconjugated, or (ii) otherwise directed to CD38, CEACAM5, CA6 or [***], shall
not be deemed to be a Collaboration Product.”

 

(d)Section 3.9 of the Agreement is hereby deleted in its entirety and  replaced
with the following:

 

“3.9  Use of Affiliates and Third Parties.  Sanofi may Develop the Collaboration
Products through its Affiliates or one or more Third Parties.”

 

(e)Section 4.4 of the Agreement is hereby deleted in its entirety and  replaced
with the following:

 

“4.4  Use of Affiliates and Third Parties.  Sanofi may use the services of its
Affiliates or one or more Third Parties in connection with the manufacture and
supply of the Collaboration Products.”

 

(f)Section 5.4.1(a) of the Agreement is hereby deleted in its entirety
and  replaced with the following:

 

“(a)Sanofi agrees to provide ImmunoGen with (i) Serious Adverse Event
information and product complaint information relating to Collaboration Products
comprising a TAP Antibody as compiled and prepared by Sanofi in the normal
course of business in connection with the Development, Commercialization or sale
of any such Collaboration Product, within time frames consistent with reporting
obligations under applicable laws and regulations and (ii) upon ImmunoGen’s
reasonable request, all other Adverse Event information relating to
Collaboration Products comprising a TAP Antibody and all other safety data and
information relevant to an analysis or investigation of such Adverse Event;
provided,  however, that the foregoing shall not require Sanofi to violate any
agreements with or confidentiality obligations owed to any Third Party.”



 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

--------------------------------------------------------------------------------

 



 

(g)Section 7.1.2 of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

“7.1.2Development Licenses.  ImmunoGen hereby grants to Sanofi and its
Affiliates, an exclusive (even as to ImmunoGen and its Affiliates), worldwide,
fully paid up, royalty-free, perpetual, irrevocable license, with the right to
grant sublicenses in multiple tiers, under the ImmunoGen Intellectual Property,
to Develop Collaboration Products.”

 

(h)Section 7.1.3 of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

“7.1.3Commercialization Licenses.  ImmunoGen hereby grants to Sanofi and its
Affiliates, an exclusive (even as to ImmunoGen and its Affiliates), worldwide,
fully paid up, royalty-free, perpetual, irrevocable license, with the right to
grant sublicenses in multiple tiers, under the ImmunoGen Intellectual Property,
to Commercialize Collaboration Products in the Field in the Territory.”

 

(i)Section 7.1.4 of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

“7.1.4Manufacturing License.  ImmunoGen hereby grants to Sanofi and its
Affiliates, an exclusive (even as to ImmunoGen and its Affiliates), worldwide,
fully paid up, royalty-free, perpetual, irrevocable license, with the right to
grant sublicenses in multiple tiers, under the ImmunoGen Intellectual Property,
to make and have made Collaboration Products, including but not limited to any
active pharmaceutical ingredients, Antibodies, TAP Antibodies, Effector
Molecules, Linkers and pharmaceutical dosage forms that comprise such
Collaboration Product as well as the finished Collaboration Product.”

 

(j)Section 7.1.5 of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

“7.1.5Research License.  ImmunoGen hereby grants to Sanofi and its Affiliates a
non-exclusive, perpetual, worldwide, royalty-free license, without any right to
grant sublicenses, under the ImmunoGen Intellectual Property, to conduct
research on compounds directed to [***] for internal purposes only.”

 

(k)Section 7.2.5 of the Agreement is hereby deleted in its entirety and replaced
with the following:



 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

--------------------------------------------------------------------------------

 



 

“7.2.5Exclusive License for Dropped Products.  Subject to the rights of Aventis
under Section 3.8.5, Sanofi hereby grants to ImmunoGen and its Affiliates a
worldwide, exclusive (even as to Sanofi and its Affiliates) license, with the
right to grant sublicenses in multiple tiers, under the Aventis Intellectual
Property, to the extent required to research, develop, and commercialize Dropped
Products. For purposes of this Agreement, “Dropped Products” means any of the
following Lead Antibodies: [***].”

 

(l)Section 7.4.1 of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

“7.4.1Sanofi Retained Rights.  With respect to this Agreement, any rights of
Sanofi not expressly granted to ImmunoGen under the provisions of this Agreement
shall be retained by Sanofi.  Without limiting the foregoing, Sanofi retains the
right to use the Aventis Intellectual Property and the Program Intellectual
Property (i) to perform its work hereunder, (ii) to Develop and Commercialize
Collaboration Products hereunder and (iii) to research, have researched,
develop, have developed, make, have made, use, have used, sell, offer for sale,
have sold, imported and have imported, for any and all purposes, both alone and
together with any Third Party, any product that is not a Collaboration Product.

 

(m)Section 7.4.2 of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

“7.4.2ImmunoGen Retained Rights.  With respect to this Agreement, any rights of
ImmunoGen not expressly granted to Aventis hereunder under the provisions of
this Agreement shall be retained by ImmunoGen.  Without limiting the foregoing,
subject to the other terms of this Agreement including without limitation
Section 7.5, ImmunoGen retains the right to use the ImmunoGen Intellectual
Property (i) to perform its work hereunder and to manufacture and supply
Pre-Clinical Materials, Clinical Materials and Products to Aventis and (ii) to
research, have researched, develop, have developed, make, have made, use, have
used, sell, offer for sale, have sold, import and have imported, for any and all
purposes, both alone and together with any Third Party, any product that is not
a Collaboration Product.

 

(n)Section 7.5 of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

“7.5  Exclusivity.  ImmunoGen hereby agrees that, from and after the Fourth
Amendment Effective Date, it shall not, alone or

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

--------------------------------------------------------------------------------

 



with a Third Party, research, develop, manufacture or commercialize any Antibody
or TAP Antibody that is included in a Collaboration Product or that is directed
to a Collaboration Target.  The foregoing notwithstanding, if ImmunoGen [***].”

 

(o)Section 10.4.2 of the Agreement is hereby deleted in its entirety and
replaced with the following:

 

“10.4.2Except with respect to Aventis Intellectual Property, with respect to
which ImmunoGen shall not have any rights under this Section, if the prosecuting
Party elects not to continue pursuing Patent Prosecution with respect to any
rights  within Patent Rights (and the other Party has rights under such Patent
Right), then the prosecuting Party shall notify the other Party in writing of
such election at least thirty (30) days prior to the last available date for
action to preserve such Patent Rights. If such other Party elects to continue
Patent Prosecution, such other Party may do so at its sole expense.”

 

(p)Section 12.4.7 of the Agreement is hereby deleted in its entirety and
replaced with the following:

 

“12.4.7  In addition to the provisions of Section 12.1.3, the licenses granted
pursuant to Sections 7.1.2, 7.1.3, 7.1.4, 7.1.7, 7.2.4, 7.2.5, and 7.3 shall
survive.”

 

(q)Section 15.4 of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

“15.4  Assignment.  Neither ImmunoGen nor Sanofi may assign this Agreement in
whole or in part without the consent of the other, except if such assignment
occurs in connection with the sale or transfer (by merger or otherwise) of all
or substantially all of the business and assets of ImmunoGen or Sanofi to which
the subject matter of this Agreement pertains, provided that the acquirer
confirms to the other Party in writing its agreement to be bound by all of the
terms and conditions of this Agreement.  Notwithstanding the foregoing, either
Party may assign this Agreement to an Affiliate, provided that such Party shall
guarantee the performance of such Affiliate.”

 

2.Additions to Agreement.

 

(a)Objectives for Commercialization of Products.  Sanofi will have the sole
discretion and exclusive right to promote, sell and distribute Collaboration
Products in the Territory.

 



 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

--------------------------------------------------------------------------------

 



(b)Paid-Up License Fee.  In consideration of the changes to the Agreement set
forth in this Fourth Amendment, and to the 12/16/2013 License Agreement set
forth in the first amendment thereto, Sanofi shall pay ImmunoGen, within
thirty (30) days of the execution of this Fourth Amendment, a paid-up license
fee in the amount of Thirty Million U.S. Dollars ($30,000,000), by wire transfer
of immediately available funds to an account designated by ImmunoGen, which
amount shall be non-refundable and non-creditable.

 

(c)[***]

 

(i) From and after the Fourth Amendment Effective Date, [***] including, without
limitation, any and all milestones, royalties, indemnification obligations,
damages, patent prosecution and maintenance costs, and other payments and
obligations of any kind [***]

 

(ii)[***]including without limitation any rights with respect to milestones,
royalties or other payments or performance, indemnification with respect to
[***] ImmunoGen shall be entitled to seek indemnification from Sanofi under
Section 15.1 of the Agreement for any losses, costs, damages, fees or expenses
incurred or suffered by ImmunoGen arising out of any such claim.

 

 

(iii)ImmunoGen represents and warrants, as of the Fourth Amendment Effective
Date, that to its knowledge, no event or condition has occurred or is alleged to
have occurred that constitutes or, with notice and passage of time, would
constitute, [***]

 

(iv)This Section 2(c) of this Fourth Amendment shall survive the expiration or
termination of this Agreement until [***]

 

3.Miscellaneous.The Parties hereby confirm and agree that, except as amended
hereby, the Agreement remains in full force and effect and is a binding
obligation of the Parties hereto.  References in the Agreement to “Agreement”
mean the Agreement as amended by this Fourth Amendment.  This Fourth Amendment
may be executed in counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.

 

[Signature page follows]



 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have caused this Fourth Amendment to be executed
by their duly authorized representatives.

 

IMMUNOGEN, INC.sanofi-AVENTIS U.S. LLC

 

 

By: /s/ Peter Williams____________By: /s/ Michael D. Alexander________

Name:  _Peter Williams_____________Name: _Michael D. Alexander__________

Title:  __Vice President, Bus. Dev.____Title: __Vice President & General
Counsel,

     US R&D Division

 

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 

--------------------------------------------------------------------------------